DETAILED ACTION
Claims 1, 4-6, 8, 12 and 15-20 have been amended.
Claims 1- 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund et al. (hereinafter Frolund), in view of US Patent Publication No. 6,438,705 to Chao et al. (hereinafter Chao) and in view US Patent Application Publication No. 2009/0177914 to Winchell et al. (hereinafter Winchell).

Regarding Claim 1, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
geographically-distributed computing environment comprising, providing a component in a multi-cluster distributed system; Frolund discloses (¶2, ¶7) distributed computer systems in a wide-area network with dispersion of objects across multiple data centers that allows a system to be resilient.
in which the component is always addressable by applications via an identity of the component; Frolund discloses (¶23) that to guarantee that each object is invoked once and not duplicated, the system keeps track of duplication using standard techniques such as unique unit identifier (UUID).
Frolund does not explicitly disclose the component addressable for applications including when clusters are partitioned from one another. However, in an analogous art, Chao teaches: 
the component addressable for applications including when clusters are partitioned from one another; Chao teaches (¶Col. 13, Line 28) when the network is severed and a cluster is divided into several partitions, the cluster services addresses the nodes using their IDs and the resource group application components are individually monitored and addressable with use of Resource DLLs (¶Col. 3, Lines 29-32).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component, as disclosed by Frolund, and the component addressable for applications including when clusters are partitioned from one another, as taught by Chao, for the purpose of implementing distributed data processing clustered computer system (¶Col. 1, Lines 18-20).
Frolund in view of Chao does not explicitly disclose, activated, by a runtime, from a deactivated state upon receipt of an operation for the component in the deactivated state by the multi-cluster distributed system. However, in an analogous art, Winchell teaches: 
activated, by a runtime, from a deactivated state upon receipt of an operation for the component in the deactivated state by the multi-cluster distributed system; Winchell teaches (¶61) that client application submits a request for resources to the HA Policy Manager runtime, which would select a node in the cluster and configure the resources on that node for the client application (¶62). If the HA policy manager detects the node failure, it would select another deactivated (standby) node in the cluster, and instantiate and configures the component (i.e. client application) on the standby node (¶63).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component, the component addressable for applications including when clusters are partitioned from one another, as disclosed by Frolund in view of Chao, and activated, by a runtime, from 

Regarding Claim 2, the combination of Frolund, Chao and Winchell discloses all the elements with respect to claim 1. Further, they discloses:
providing another single-instance component in the multi-cluster distributed system, in which the other component is only activated in a cluster when the computing environment has no clusters partitioned from one another; Chao teaches (¶Col. 13, Line 54) that when a partition heals and the computing environment has no clusters, the group Services will dissolve all resource groups components in all but one partition, and the nodes will be shut down and restarted.

Regarding Claim 3, the combination of Frolund, Chao and Winchell discloses all the elements with respect to claim 1. Further, they discloses:
providing another single-instance component in the multi-cluster distributed system, in which the other component is only activated when the cluster performing the activation is part of a cluster quorum; Chao discloses (¶Col. 13, Lines 19 – 45) that a resource group should be brought into an online state on a node within a partition if the following conditions are true: (1) the partition has majority quorum, i.e., more than half of all nodes defined in the cluster configuration database has joined the cluster and is in that partition, or (2) the partition has exactly half of the nodes as defined in the cluster configuration database and no other partitions of the same size exist, or (3) the partition has exactly half of the nodes as defined in the cluster configuration database while another partition contains the other half of the nodes and the node with the lowest ID value is in the former partition.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view US Patent Application Publication No. 2009/0177914 to Winchell and in view over the publication "Consistency in a Partitioned Network: A Survey", Dated: January 1984, to Davidson et al. (hereinafter Davidson).

Regarding Claim 4, the combination of Frolund, Chao and Winchell discloses all the elements with respect to claim 1. Further, Davidson discloses:
wherein providing the component comprises eliminating any duplicate components when clusters that were partitioned are no longer partitioned to provide only one surviving of the component; Davidson discloses (¶Pgs. 1 and 2) that in distributed database systems it is important to maintain the correctness of data (i.e. to avoid the duplication of data components) especially during the partition failures and by using an optimistic strategy, during the reconnection (i.e. recovery from partition), the system detects inconsistencies (i.e. duplicate components) and then resolves them (¶Pgs. 13 and 14).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component and the component addressable for applications including when clusters are partitioned from one another, as disclosed by Frolund in view of Chao in view of Winchell, and providing the component comprises eliminating any duplicate components when clusters that were partitioned are no longer partitioned to provide only one surviving of the component, as taught by Davidson, for the purpose of maintaining correctness of data during partition failures (¶Pg. 2).

Regarding Claim 5, the combination of Frolund, Chao, Winchell and Davidson discloses all the elements with respect to claim 4. Further, they discloses:
directing the runtime to preserve one or more operation requests until the component in the deactivated state is activated to an activated state; Winchell teaches (¶63 and 64) that HA policy manager detects the primary node failure and activates the deactivated standby and instantiates and configures the component (i.e. client application) and updates it with state from the primary instance of the client application through a dataspace. The Dataspaces are data regions which are shared across nodes of the cluster and acts as memory buffers (¶132) to preserve the state data. Data written to a dataspace can be read from any node in the cluster. Locks are used to synchronize access to dataspaces. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view US Patent Application Publication No. 2009/0177914 to Winchell and in view US Patent Application Publication No. 2011/0145204 to Maple et al. (hereinafter Maple).

Regarding Claim 6, the combination of Frolund, Chao and Winchell discloses all the elements with respect to claim 1. Further, Maple discloses:
preventing a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, including detecting the race condition state and selecting only one winning component instance for activation; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component and the component addressable for applications including when clusters are partitioned from one another, as disclosed by Frolund in view of Chao in view of Winchell, and preventing a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, including detecting the race condition state and selecting only one winning component instance for activation, as taught by Maple, for the purpose of implementing prevention of conflict and transaction recovery in a multiple transaction manager system (¶Pg. 2).

Regarding Claim 7, the combination of Frolund, Chao, Winchell and Maple discloses all the elements with respect to claim 6. Further, they discloses:
wherein preventing the race condition comprises performing a deterministic operation to select the winning component instance for activation; Maple teaches (¶52) a deterministic operation to select the winning component by requesting the ID’s of prepared transactions from the resource manager logs and proposing the use of a new type of transaction recovery indicating the intention to roll back a transaction. This assures that whichever server is the later will terminate its action without causing error in the transaction processing (Fig. 4).

Claims 8 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view US Patent Application Publication No. 2009/0177914 to Winchell, in view US Patent Application Publication No. 2011/0145204 to Maple, and in view US Patent Application Publication No. 2010/0191884 to Holenstein et al. (hereinafter Holenstein).

Regarding Claim 8, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
distributed computing system including a plurality of clusters; Frolund discloses (¶2, ¶7) distributed computer systems in a wide-area network with dispersion of objects across multiple data centers that allows a system to be resilient.
associate state data with each possible duplicate indicating the possibly duplicate state; Frolund discloses (¶23) a network partition may have caused the original primary object to appear to have crashed. To guarantee that each object is invoked once, it is necessary to keep track of such duplication. Frolund discloses (¶23) if a component is activated or created during crash in the partitioned cluster, it is tagged (i.e. broadcasts a special message) that conveys the suspicion.
each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed; Chao teaches a clustered computer system 100 which is a network collection of computers and servers (Fig. 1) executing the runtime environment (¶Col. 14, Line 42), whereas the computers have one or more processors, memory, I/O facilities and operating systems (¶Col. 1 Lines 22 – 30). Chao teaches (¶Col. 13, Line 54) that when a partition heals and the computing environment has no clusters, the group Services will dissolve all resource groups components in all but one partition, and the nodes will be shut down and restarted.
from a deactivated state upon receipt of an operation for the component; Winchell teaches (¶61) that client application submits a request for resources to the HA Policy Manager runtime, which would select a node in the cluster and configure the resources on that node for the client application (¶62). If the HA policy manager detects the node failure, it would select another deactivated (standby) node in the cluster, and instantiate and configures the component (i.e. client application) on the standby node (¶63).
runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already exists for the transactions that are in-doubt (Fig. 4).
and the runtime further configured to allow duplicate components to exist when clusters are partitioned; Holenstein teaches (¶1383) using Common Runtime Environment (CRE). Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, which allows both nodes to continue processing, during a network failure, without replication in split brain mode. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the distributed computing system including a plurality of clusters, associate state data with each possible duplicate indicating the possibly duplicate state, each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed, runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component from a deactivated state upon receipt of an operation for the component, as disclosed by Frolund in view of Chao in view of Winchell in view of Maple, and the runtime further configured to allow duplicate components to exist when clusters are partitioned, as taught by Holenstein, for the purpose of implementing [an automated method of replicating a locking protocol in a database environment for performing I/O operations wherein the database environment includes a plurality of databases (Holenstein, ¶0014).

Regarding Claim 9, the combination of Frolund, Chao, Winchell, Maple and Holenstein discloses all the elements with respect to claim 8. Further, they discloses:
wherein the runtime is configured to prevent another component from being activated if a partition exists between clusters of the distributed computing system; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys already exists for the transactions that are in-doubt (Fig. 4).

Regarding Claim 10, the combination of Frolund, Chao, Winchell, Maple and Holenstein discloses all the elements with respect to claim 8. Further, they discloses:
wherein the runtime is configured to optimistically activate a component before each other cluster has responded as to whether the component is activated on another cluster; Holenstein teaches (¶1337) that the optimistic approach assumes there are no conflicts and continues processing updates for other transactions. However, all commits and responses to RTC`s after the asynchronous transaction are delayed until the asynchronous transaction is committed. Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. Due to duplication, there are bound to be many data collisions and the replication engine needs to have the ability to identify and resolve any such data collisions.

Regarding Claim 11, the combination of Frolund, Chao, Winchell, Maple and Holenstein discloses all the elements with respect to claim 8. Further, they discloses:
wherein the runtime prevents race conditions by communicating an activation request to each other cluster with which a requesting cluster can communicate indicating the requesting cluster’s intent to activate a component; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the cluster communicates with resource manager logs and transaction recovery logs for a comparison to see if there is a possible duplicate.

Regarding Claim 12, the combination of Frolund, Chao, Winchell, Maple and Holenstein discloses all the elements with respect to claim 11. Further, they discloses:
directing the runtime to preserve one or more operation requests until the component in the deactivated state is activated to an activated state; Winchell teaches (¶63 and 64) that HA policy manager detects the primary node failure and activates the deactivated standby and instantiates and configures the component (i.e. client application) and updates it with state from the primary instance of the client application through a dataspace. The Dataspaces are data regions which are shared across nodes of the cluster and acts as memory buffers (¶132) to preserve the state data. Data written to a dataspace can be read from any node in the cluster. Locks are used to synchronize access to dataspaces.

Regarding Claim 13, the combination of Frolund, Chao, Winchell, Maple and Holenstein discloses all the elements with respect to claim 8. Further, they discloses:
a tiebreaking mechanism, wherein the runtime removes any duplicate component by exchanging sets of possible duplicates to each other cluster with which the cluster can communicate; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where unless the database is partitioned to avoid data collisions, changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. There are bound to be many data collisions and the replication engine needs to have the ability to identify and resolve any such data collisions.
and using the tiebreaking mechanism to determine which duplicated component is to survive for any duplicate that existed and which duplicate or duplicates will be killed; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already exists for the transactions that are in-doubt (Fig. 4).

Regarding Claim 14, the combination of Frolund, Chao, Winchell, Maple and Holenstein discloses all the elements with respect to claim 8. Further, they discloses:
wherein the runtime is configured to change the state data to indicate sole ownership by a cluster when no clusters are partitioned from one another; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where changes made to the database by a node will be queued on the originating node. When communication is restored (i.e. when no clusters are partitioned from one another), the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. Holenstein teaches (¶0152) that to avoid two or more distributed groups managing the same resource and/or shared state, the transaction manager performs a reset to remove and/or dissolve on or more distributed groups such that all data collisions and duplicates are resolved (i.e. to change the state data to indicate sole ownership by a cluster when no clusters are partitioned from one another). Holenstein teaches (¶0425 – ¶0427) that after the partition, when the network is restored, the change queues are drained to update the split databases. In this case, data collisions are bound to occur and they must be identified and resolved when the network is restored and replication is resumed. A solution is to take one of the isolated groups out of service. This may be done automatically using quorum techniques developed for clusters.

Claims 15, 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view US Patent Application Publication No. 2009/0177914 to Winchell, and in view US Patent Application Publication No. 2011/0145204 to Maple.

Regarding Claim 15, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
if a partition exists, associating the component with state data indicating that the activated component is a possible duplicate; Frolund discloses (¶23) a network partition may have caused the original primary object to appear to have crashed. To guarantee that each object is invoked once, it is necessary to keep track of such duplication. Frolund discloses (¶23) if a component is activated or created during crash in the partitioned cluster, it is tagged (i.e. broadcasts a special message) that conveys the suspicion.
attempting, in an attempting cluster, to determine if a component that is in a deactivated state is already activated in any other cluster with which the attempting cluster can communicate; Chao teaches (¶Col. 8, Lines 6 - 27) that some cluster servers remembers the states of resources and resource groups when the cluster was operational. When a node is restarted, MSCS cluster services will bring those resources and resource groups to their previous states. When the failed node and the corresponding subcluster is restarted and re-joins the multi-cluster, there will be resource conflicts if the new node and new subcluster try to bring those resources and resource groups to an on-line state. To resolve this problem, cluster services adds a "hidden" resource into every resource group and makes this hidden resource a dependent resource for all other resources in that resource group. The hidden resource will check the state of its resource group in the multi-cluster configuration database and will fail to start if the resource group is already running on another subcluster.
activating the component from the deactivated state; Winchell teaches (¶61) that client application submits a request for resources to the HA Policy Manager runtime, which would select a node in the cluster and configure the resources on that node for the client application (¶62). If the HA policy manager detects the node failure, it would select another deactivated (standby) node in the cluster, and instantiate and configures the component (i.e. client application) on the standby node (¶63).
and if not already activated, determining whether a partition exists between at least two clusters; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already exists for the transactions that are in-doubt (Fig. 4).

Regarding Claim 19, the combination of Frolund, Chao, Winchell and Maple discloses all the elements with respect to claim 15. Further, they discloses:
detecting a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, and electing only one winning component instance for activation; Maple teaches (¶46 - ¶55) during network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already exists for the transactions that are in-doubt (Fig. 4).

Regarding Claim 20, the combination of Frolund, Chao, Winchell and Maple discloses all the elements with respect to claim 15. Further, they discloses:
detecting a partition, and allowing activation of another component only when the cluster attempting the activation is part of a cluster quorum; Chao discloses (¶Col. 13, Lines 19 – 45) that a resource group should be brought into an online state on a node within a partition if the following conditions are true: (1) the partition has majority quorum, i.e., more than half of all nodes defined in the cluster configuration database has joined the cluster and is in that partition, or (2) the partition has exactly half of the nodes as defined in the cluster configuration database and no other partitions of the same size exist, or (3) the partition has exactly half of the nodes as defined in the cluster configuration database while another partition contains the other half of the nodes and the node with the lowest ID value is in the former partition.

Claim 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view US Patent Application Publication No. 2009/0177914 to Winchell, in view US Patent Application Publication No. 2011/0145204 to Maple, and in view US Patent Application Publication No. 2010/0191884 to Holenstein.

Regarding Claim 16, the combination of Frolund, Chao, Winchell and Maple discloses all the elements with respect to claim 15. Further, Holenstein discloses:
determining that at least one previously partitioned cluster is no longer partitioned, and exchanging sets of possible duplicates with at least one other cluster; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where unless the database is partitioned to avoid data collisions, changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. There are bound to be many data collisions and the replication engine have the ability to identify and resolve any such data collisions.

Regarding Claim 17, the combination of Frolund, Chao, Winchell and Maple discloses all the elements with respect to claim 16. Further, Holenstein discloses:
determining that a duplicate component exists, and selecting one component to survive; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already exists for the transactions that are in-doubt (Fig. 4).

Regarding Claim 18, the combination of Frolund, Chao, Winchell and Maple discloses all the elements with respect to claim 17. Further, Holenstein discloses:
changing the state data from indicating a possible duplicate to indicating sole ownership by a cluster when no clusters are partitioned from one another; Holenstein teaches (¶152) that to avoid two or more distributed groups managing the same resource and/or shared state, the transaction manager performs a reset to remove and/or dissolve on or more distributed groups such that all data collisions and duplicates are resolved (i.e. to change the state data to indicate sole ownership by a cluster when no clusters are partitioned from one another). Holenstein teaches (¶425 – ¶427) that after the partition, when the network is restored, the change queues are drained to update the split databases. In this case, data collisions are bound to occur and they must be identified and resolved when the network is restored and replication is resumed.

Response to Arguments

Claim Rejections - 35 USC § 101
Applicant’s arguments, filed on 12/07/2021, with respect to Claims 15 – 20 have been fully considered and they are persuasive. Hence the 35 USC § 101 rejection is withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 12/07/2021 with respect to Claims 1-20 have been fully considered and they are persuasive. Hence, the 35 USC § 103 rejection is withdrawn. The Examiner updated the search and used a new reference Winchell et al. (2009/0177914) for the 35 USC § 103 rejection, hence the arguments are considered moot.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456